DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of SPECIES II in the reply filed on 10/25/2021 is acknowledged.  The traversal is on the ground(s) that “the search classes or search queries that will be used to search for art will actually reveal relevant art to all claims 1-20 because the structure of all the independent claims is similar but independent claims 13 and 17 add additional elements to the subject matter of claim 1 as evidenced by claim 12 which depends on claim 1.  This is not found persuasive because the species require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C.101 and/or 35 U.S.C. 112 first paragraph. Specifically, dependent claim 12 requires determining rankings of images based on a relevance of the electronic media resource to the topic description, while claim 17 requires determining rankings of the plurality of links based on page view histories of the links displayed in the group container for the topic description.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/25/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claim(s) 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vishria (US 20140108968).
Regarding claim 17, Vishria discloses a computer implemented method, comprising: 
identifying a plurality of links in a group container, wherein the plurality of links are included in a grouping of links for electronic media resources associated with a topic description (¶34 The user specified data module 204 receives and stores data that user inputs in the browser 108 or in widgets associated with the browser 108; the user specified data module 204 receives the website addresses the user inputs, the search terms the user enters in a search toolbar or a search web page, the login information the user enters in a social networking website or a social networking widget, the information the user enters in forms or shopping orders on a website, or any other information entered by the user in widgets associated with the browser 108 or pages presented by the browser 108); 
determining rankings of the plurality of links based on page view histories of the links displayed in the group container for the topic description (¶47 user-specific content, such as technology news and electronic gadgets, can be ranked based on the frequency with which the user visits various websites for the content during a period of time); 
obtaining images for at least three links included in the plurality of links, based on the rankings of the at least three links (¶50 After the content is ranked, a certain number of content items can be selected from top ranked user-specific content and top ranked general content. The content layout module 308 associates each of the selected top ranked content items with a tile for presentation; A tile may also include an optional photo or video 704; see further Fig. 7A wherein there are at least three tiles presented); 
(¶52 tiles in the same columns can be ordered according to the rankings of the content presented in the tiles); and 
inserting each of the images in the position in the image mosaic that corresponds to the rankings of the at least three links, wherein the images are automatically inserted into the image mosaic (¶53 Once the layout is created by the content layout module 308, the content and the layout are transmitted to the browser 108 for presentation to the user). 

Regarding claim 18, Vishria discloses the computer implemented method as in claim 17, further comprising obtaining an image for a link from a web server that hosts an electronic media resource (¶23 The content server 106 is a computing device with a processor and a memory that stores online content like web pages, audio or video streams, and social network content, etc. The content server 106 receives the content sources identified by the application server 104 for a particular user. The content server 106 then fetches and stores the content as instructed by the application server 104; the content server 106 only fetches and caches content needed to generate a preview of the content; ¶50 A tile may also include an optional photo or video 704). 

Regarding claim 19, Vishria discloses the computer implemented method as in claim 17, further comprising: tracking a user-selection of the links for the electronic media resources (¶47 user-specific content, such as technology news and electronic gadgets, can be ranked based on the frequency with which the user visits various websites for the content during a period of time); identifying an image associated with a frequently selected link (¶50 A tile may also include an optional photo or video 704); and inserting the image in the image mosaic to replace another image associated with a less frequently selected link that is selected less frequently as compared to the frequently selected link (¶28 The layout can be displayed to the user as a start page of the browser 108, or in response to a textual input of the user, filtered by the user input; ¶47 user-specific content, such as technology news and electronic gadgets, can be ranked based on the frequency with which the user visits various websites for the content during a period of time; ¶50 After the content is ranked, a certain number of content items can be selected from top ranked user-specific content and top ranked general content. The content layout module 308 associates each of the selected top ranked content items with a tile for presentation). 

Regarding claim 20, Vishria discloses the computer implemented method as in claim 19, further comprising reordering the links in the grouping of links or a section sub-container based on a frequency that the links are selected, wherein the frequently selected link is placed in a first position of the grouping of links (¶50 After the content is ranked, a certain number of content items can be selected from top ranked user-specific content and top ranked general content. The content layout module 308 associates each of the selected top ranked content items with a tile for presentation; A tile may also include an optional photo or video 704). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KY whose telephone number is (571)272-7648. The examiner can normally be reached Monday-Friday 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN KY/               Primary Examiner, Art Unit 2669